In an action to recover damages for personal injuries, the notice of appeal states that the appeal is by plaintiffs from a decision denying their motion for summary judgment under rule 113 of the Rules of Civil Practice. The record contains an order of the Supreme Court, Kings County, dated March 11, 1960, denying such motion, and we have treated the appeal as one which seeks a review of the order. Order affirmed, with $10 costs and disbursements. No opinion. Appeal from decision dismissed, without costs. No appeal lies therefrom. Beldock, Acting P. J., Christ, Pette and Brennan, JJ., concur.